
	
		I
		111th CONGRESS
		2d Session
		H. R. 4762
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2010
			Mr. Burton of Indiana
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To reduce the pay of Members of Congress and dedicate the
		  annual savings to a reduction of the national debt.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Pay Cut for Debt
			 Reduction Act.
		2.Reduction of pay of
			 Members of Congress and elimination of automatic pay adjustments
			(a)Reduction of
			 paySection 601(a)(1) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 31(1)) is amended by inserting
			 90 percent of before the rate determined for such
			 positions.
			(b)Elimination of
			 automatic pay adjustmentsSection 601(a) of such Act is amended
			 by striking paragraph (2).
			(c)Conforming
			 amendmentsSection 601(a)(1) of such Act is amended—
				(1)by striking
			 (a)(1) and inserting (a);
				(2)by redesignating
			 subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively;
			 and
				(3)by striking
			 , as adjusted by paragraph (2) of this subsection.
				(d)Effective
			 dateThe amendments made by
			 this section shall take effect on December 31, 2010.
			3.Dedication of
			 savings to reduction of national debt
			(a)In
			 generalAs soon as
			 practicable after the beginning of each fiscal year, the Secretary of the
			 Treasury shall calculate the reduction in outlays expected to occur during the
			 fiscal year as a result of the application of the amendments made by section 2,
			 and transfer an amount equal to such reduction out of the general fund of the
			 Treasury and to the account established under section 3113(d) of title 31,
			 United States Code, to reduce the public debt.
			(b)ReportNot less than 60 days before each transfer
			 under subsection (a), the Secretary of the Treasury shall submit to the
			 Congress a report setting forth the amount of the proposed transfer and the
			 methodology used by the Secretary to calculate the amount.
			
